DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 01/03/2022, in which, claims 1-19, are pending. Claims 1 and 11 are independent. Claims 2-10 AND 11-19, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinney et al. (USP 5,613,783).

Referring to claim 1, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), comprising: a recording unit ([print head 10]) that performs recording on a medium paper rolls such as those used for customer receipts or journal records]); ([a housing (housing 12 of fig 1A and 1B) that in which the recording unit ([printer head 10])  is provided ([see fig 1Aand fig B]); a reading unit ([reader 14 of fig 1Aand 1B]), that reads a document ([paper rolls such as those used for customer receipts or journal records]); and that is provided in the housing ([12 of fig 1]); a document movement path along which the document moves ([the documents are fed by rollers 18 and 19 along document travel path 20 past print head 10]); and wherein the recording unit ([print head 10 of fig 1A]) and the reading unit ([14 of fig 1A and 1B]) partially overlap each other in a vertical direction, ([print head 10 is located at a second position in travel path 20. The position of print head 10 in document travel path 20 is chosen so that print head 10 overlaps the position of magnetic reader 14] see col.4, lines 20-40]).

Referring to claim 2, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a reversing portion that revers the medium ([reread on the return pass prior to printing] i.e. in reversing process), wherein the reversing portion and the reading unit ([partially overlap each other in the vertical direction, ([the check can then be reread on the return pass prior to printing if a read error was encountered at block 115, see col.8, lines 11-15]).

Referring to claim 3, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a reversing portion that revers the medium ([reread on the return pass prior to printing] i.e. in reversing process), wherein the reversing portion and the reading unit partially overlap each other in the vertical direction, ([the check can then be reread on the return pass prior to printing if a read error was encountered at block 115, see col.8, lines 11-15]).

Referring to claim 4, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein the recording unit([print head 10 of fig 1A]) and the document movement path partially overlap each other in the vertical direction, ([the check can then be reread on the return pass prior to printing if a read error was encountered at block 115, see col.8, lines 11-15]).

Referring to claim 5, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a reversing portion that revers the medium, wherein the reading unit is located downstream the reversing portion in a medium transport direction in which the medium is transported during recording, ([the check can then be reread on the return pass prior to printing if a read error was encountered at block 115, see col.8, lines 11-15]).

Referring to claim 6, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a medium container  ([16 of fig 1A]) that accommodates the medium and a pickup roller ([18 and 19 of fig 1A)  that feeds the medium in the medium container, wherein the reading unit ([14 of fig 1A]) is located downstream the pickup roller ([19 of fig 1A]) in a medium transport direction in which the medium is transported during recording, ([documents are inserted in region 16, 22 or 24, the documents are fed by rollers 18 and 19 along document travel path 20 past print head 10]).

Referring to claim 7, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein a part of the document movement path ([document travel path 20 of fig 1A) is configured to pass through the medium recorded by the recording unit ([10 of fig 1A]).

Referring to claim 8, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a medium discharging section that discharges the medium on which recording has been performed and a medium receiving section that receives the medium discharged by the medium discharging section; wherein the document is discharged by the medium discharging section to the medium receiving section, ([documents inserted in document insertion region 16 and aligned with respect to alignment edge 26 are fed by rollers 18 and 19 along document travel path 20 past magnetic reader 14, as shown in fig 1A] it is inherent to have a medium discharging section to the medium receiving]).

Referring to claim 9, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein the medium on which recording has been performed is transported in the document movement path ([moving path 20 of fig 1]), as the document and the document read by the reading unit ([14 of fig 1A)  is discharged by the medium discharging section to the medium receiving section, ([documents inserted in document insertion region 16 and aligned with respect to alignment edge 26 are fed by rollers 18 and 19 along document travel path 20 past magnetic reader 14, as shown in fig 1A] it is inherent to have a medium discharging section to the medium receiving]).

Referring to claim 10, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein the discharging unit discharges the medium on which recording has been performed by the recording unit with a most-recently recorded side thereof facing up, ([documents inserted in document insertion region 16 and aligned with respect to alignment edge 26 are fed by rollers 18 and 19 along document travel path 20 past magnetic reader 14, as shown in fig 1A] it is inherent to have a medium discharging section to the medium receiving]).

Referring to claim 11, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), comprising: a recording unit ([print head 10]) that performs recording on a medium paper rolls such as those used for customer receipts or journal records]); ([a housing (housing 12 of fig 1A and 1B) that in which the recording unit ([printer head 10])  is provided ([see fig 1Aand fig B]); a reversing portion that revers the medium, ([reread on the return pass prior to printing] i.e. in reversing process); a reading unit, ([reader 14 of fig 1A and 1B]), that reads a document ([paper rolls such as those used for customer receipts or journal records]); and that is provided in the housing ([12 of fig 1]); a document movement path along which the document moves ([the documents are fed by rollers 18 and 19 along document travel path 20 past print head 10]); and wherein the recording unit ([print head 10 of fig 1A]) and the reading unit ([14 of fig 1A and 1B]) partially overlap each other in a vertical direction, ([print head 10 is located at a second position in travel path 20, the position of print head 10 in document travel path 20 is chosen so that print head 10 overlaps the position of magnetic reader 14] see col.4, lines 20-40]).

Referring to claim 12, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a reversing portion that revers the medium ([reread on the return pass prior to printing] i.e. in reversing process), wherein the reversing portion and the reading unit ([partially overlap each other in the vertical direction, ([the check can then be reread on the return pass prior to printing if a read error was encountered at block 115, see col.8, lines 11-15]).

Referring to claim 13, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein the recording unit and the document movement path partially overlap each other in the vertical direction, ([printer 8 as shown in fig 1A and B]), further comprising a reversing portion that revers the medium ([reread on the return pass prior to printing] i.e. in reversing process), wherein the reversing portion and the reading unit ([partially overlap each other in the vertical direction, ([the check can then be reread on the return pass prior to printing if a read error was encountered at block 115, see col.8, lines 11-15]).

Referring to claim 14, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a reversing portion that revers the medium, wherein the reading unit is located downstream the reversing portion in a medium transport direction in which the medium is transported during recording ([reread on the return pass prior to printing] i.e. in reversing process).

Referring to claim 15, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a medium container  ([16 of fig 1A]) that accommodates the medium and a pickup roller ([18 and 19 of fig 1A)  that feeds the medium in the medium container, wherein the reading unit ([14 of fig 1A]) is located downstream the pickup roller ([19 of fig 1A]) in a medium transport direction in which the medium is transported during recording, ([documents are inserted in region 16, 22 or 24, the documents are fed by rollers 18 and 19 along document travel path 20 past print head 10]).

Referring to claim 16, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein a part of the document movement path ([20 of fig 1A]) is configured to pass through the medium recorded by the recording unit ([10 of fig 1A) .


Referring to claim 17, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), further comprising a medium discharging section that discharges the medium on which recording has been performed and a medium receiving section that receives the medium discharged by the medium discharging section, wherein the document is discharged by the medium discharging section to the medium receiving section, ([documents inserted in document insertion region 16 and aligned with respect to alignment edge 26 are fed by rollers 18 and 19 along document travel path 20 past magnetic reader 14, as shown in fig 1A] it is inherent to have a medium discharging section to the medium receiving]).

Referring to claim 18, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein the medium on which recording has been performed is transported in the document movement path ([20 of fig 1a]) as the document and the document read by the reading unit is discharged by the medium discharging section to the medium receiving section, ([documents inserted in document insertion region 16 and aligned with respect to alignment edge 26 are fed by rollers 18 and 19 along document travel path 20 past magnetic reader 14, as shown in fig 1A] it is inherent to have a medium discharging section to the medium receiving]).

Referring to claim 19, Kinney teaches a recording apparatus ([printer 8 as shown in fig 1A and B]), wherein the discharging unit discharges the medium on which recording has been performed by the recording unit with a most-recently recorded side thereof facing up, ([documents inserted in document insertion region 16 and aligned with respect to alignment edge 26 are fed by rollers 18 and 19 along document travel path 20 past magnetic reader 14, as shown in fig 1A] it is inherent to have a medium discharging section to the medium receiving]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677